     Case 8:20-cv-00368-JLS-JDE Document 1-1 Filed 02/21/20 Page 1 of 5 Page ID #:13



1      Jennifer L. Keller, SBN 84412
2      jkeller@kelleranderle.com
       Nahal Kazemi, SBN 322026
3      nkazemi@kelleranderle.com
4      18300 Von Karman Avenue, Suite 930
       Irvine, CA 92612
5      T: (949) 476-8700
6      F: (949) 476-0900

7      Attorneys for Plaintiff,
8      CITY OF COSTA MESA

9
10                        UNITED STATES DISTRICT COURT
11
           CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
12
13     CITY OF COSTA MESA AND                    Case No. 8:20-cv-368
       KATRINA FOLEY,
14
                                                 DECLARATION OF NAHAL
15                 Plaintiffs,                   KAZEMI IN SUPPORT OF EX
                                                 PARTE APPLICATION FOR
16           vs.                                 TEMPORARY RESTRAINING
17                                               ORDER AND ORDER TO SHOW
       UNITED STATES OF AMERICA,                 CAUSE RE ISSUANCE OF
       THE DEPARTMENT OF HEALTH                  PRELIMINARY INJUNCTION
18     AND HUMAN SERVICES, THE
19     UNITED STATES DEPARTMENT OF
       DEFENSE, THE UNITED STATES
20     AIR FORCE, THE CENTERS FOR
       DISEASE CONTROL AND
21     PREVENTION, THE STATE OF
22     CALIFORNIA, FAIRVIEW
       DEVELOPMENTAL CENTER
23     (FAIRVIEW), THE CALIFORNIA
       GOVERNOR’S OFFICE OF
24     EMERGENCY SERVICES, and THE
       CALIFORNIA DEPARTMENT OF
25     GENERAL SERVICES,
26
                   Defendants.
27
28

          DECLARATION OF NAHAL KAZEMI IN SUPPORT OF EX PARTE APPLICATION FOR TEMPORARY
        RESTRAINING ORDER AND ORDER TO SHOW CAUSE RE ISSUANCE OF PRELIMINARY INJUNCTION
     Case 8:20-cv-00368-JLS-JDE Document 1-1 Filed 02/21/20 Page 2 of 5 Page ID #:14



1     I, Nahal Kazemi, declare as follows:
2             1.   I am senior counsel at Keller/Anderle LLP, counsel of record for
3     Plaintiff City of Costa Mesa in City of Costa Mesa vs. United States, et al. I have
4     personal knowledge of the information stated below and could testify to it under
5     oath.
6             2.   Attached as Exhibit 1 is a true and correct copy of the email that I
7     sent to the United States Attorney’s Office for the Central District of California on
8     February 21, 2020 at 3:19 p.m., informing that office of the City’s intent to file
9     this application for a temporary restraining order.
10            3.   Attached as Exhibit 2 is a true and correct copy of the email that I
11    sent to the California State Attorney General’s Office on February 21, 2020 at
12    3:37 p.m., informing that office of the City’s intent to file this application for a
13    temporary restraining order.
14            4.   Attached as Exhibit 3 is a true and correct copy of the White House’s
15    January 31, 2020 Proclamation on Suspension of Entry as Immigrants and
16    Nonimmigrants of Person who Pose a Risk of Transmitting 20198 Novel
17    Coronavirus,     downloaded     from:        https://www.whitehouse.gov/presidential-
18    actions/proclamation-suspension-entry-immigrants-nonimmigrants-persons-pose-
19    risk-transmitting-2019-novel-coronavirus/.
20            5.   Attached as Exhibit 4 is a true and correct copy of a February 5, 2020
21    article posted by Thomson Reuters World News, entitled “Data suggests virus
22    infections under-reported, exaggerating fatality rate,” downloaded from:
23    https://www.reuters.com/article/us-china-health-deaths/data-suggests-virus-
24    infections-under-reported-exaggerating-fatality-rate-idUSKBN1ZZ1AH.
25            6.   Attached as Exhibit 5 is a true and correct copy of a February 9, 2020
26    reprint by MedRxIv of an article entitled “Clinical characteristics of 2019 novel
27    corona       virus      infection       in       China,”      downloaded       from:
28    https://www.medrxiv.org/content/10.1101/2020.02.06.20020974v1.
                                             1
        DECLARATION OF NAHAL KAZEMI IN SUPPORT OF EX PARTE APPLICATION FOR TEMPORARY
      RESTRAINING ORDER AND ORDER TO SHOW CAUSE RE ISSUANCE OF PRELIMINARY INJUNCTION
     Case 8:20-cv-00368-JLS-JDE Document 1-1 Filed 02/21/20 Page 3 of 5 Page ID #:15



1           7.     Attached as Exhibit 6 is a true and correct copy of a February 11,
2     2020 article posted by the Central for Disease Control and Prevention, entitled
3     “How COVID-19 Spreads,” downloaded from:
4     https://www.cdc.gov/coronavirus/2019-
5     ncov/about/transmission.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.go
6     v%2Fcoronavirus%2Fabout%2Ftransmission.html.
7           8.     Attached as Exhibit 7 is a true and correct copy of a February 11,
8     2020 article posted by the Central for Disease Control and Prevention, entitled
9     “Interim Infection Prevention and Control Recommendations for Patients with
10    Confirmed Severe acute respiratory syndrome coronavirus 2 (SARS-CoV-2) or
11    Persons Under Investigation for SARS-CoV-2 in Healthcare Settings,”
12    downloaded from: https://www.cdc.gov/coronavirus/2019-ncov/hcp/infection-
13    control.html.
14          9.     Attached as Exhibit 8 is a true and correct copy of a February 12,
15    2020 article posted by the Central for Disease Control and Prevention, entitled
16    “Interim Clinical Guidance for Management of Patients with Confirmed 2019
17    Novel Coronavirus (2019-nCoV) Infection,” downloaded from:
18    https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-guidance-management-
19    patients.html.
20          10.    Attached as Exhibit 9 is a true and correct copy of a February 12,
21    2020 article posted by CNN World News, entitled “How can the coronavirus
22    spread through bathroom pipes in Hong Kong?” downloaded form:
23    https://www.cnn.com/2020/02/12/asia/hong-kong-coronavirus-pipes-intl-
24    hnk/index.html.
25          11.    Attached as Exhibit 10 is a true and correct copy of a February 13,
26    2020 article posted by Business Insider, entitled “The largest study of coronavirus
27    patients so far suggests it could take up to 24 days after exposure for symptoms to
28
                                             2
        DECLARATION OF NAHAL KAZEMI IN SUPPORT OF EX PARTE APPLICATION FOR TEMPORARY
      RESTRAINING ORDER AND ORDER TO SHOW CAUSE RE ISSUANCE OF PRELIMINARY INJUNCTION
     Case 8:20-cv-00368-JLS-JDE Document 1-1 Filed 02/21/20 Page 4 of 5 Page ID #:16



1     show,” downloaded from: https://www.businessinsider.com/wuhan-coronavirus-
2     symptoms-24-days-after-infection-2020-2.
3           12.    Attached as Exhibit 11 is a true and correct copy of a February 14,
4     2020 article posted by The Epoch Times, entitled “Coronavirus in China: Epidemic
5     Reporter Laurie Garrett Explains the Tough Realities & the Possibility of a Global
6     Pandemic,” downloaded from: https://www.theepochtimes.com/coronavirus-in-
7     china-epidemic-reporter-laurie-garrett-explains-the-tough-realities-the-possibility-
8     of-a-global-pandemic_3238895.html.
9           13.    Attached as Exhibit 12 is a true and correct copy of a February 20,
10    2020 article posted by The Washington Post, entitled “Coronavirus-infected
11    Americans flown home against CDC’s advice,” downloaded from:
12    https://www.washingtonpost.com/health/coronavirus-diamond-princess-cruise-
13    americans/2020/02/20/b6f54cae-5279-11ea-b119-4faabac6674f_story.html.
14          14.    Attached as Exhibit 13 is a true and correct copy of a February 21,
15    2020 article posted by NBC News, entitled “Can the coronavirus be spread by
16    people who don't have symptoms?” downloaded from:
17    https://www.nbcnews.com/health/health-news/can-coronavirus-be-spread-people-
18    who-don-t-have-symptoms-n1140106.
19          15.    Attached as Exhibit 14 is a true and correct copy of a February 21,
20    2020 article posted by NBC News, entitled “Coronavirus updates: South Korea
21    reports big jump in cases, virus spreading in Chinese prisons,” downloaded from:
22    https://www.nbcnews.com/news/world/coronavirus-update-south-korea-reports-
23    big-jump-cases-virus-spreading-n1140201.
24          16.    Attached as Exhibit 15 is a true and correct copy of a February 21,
25    2020 article posted by The New York Times, entitled “Coronavirus Cases in the
26    United States Reach 34, and More Are Expected,” downloaded from:
27    https://www.nytimes.com/2020/02/21/health/coronavirus-cases-
28    usa.html?action=click&module=Alert&pgtype=Homepage.
                                             3
        DECLARATION OF NAHAL KAZEMI IN SUPPORT OF EX PARTE APPLICATION FOR TEMPORARY
      RESTRAINING ORDER AND ORDER TO SHOW CAUSE RE ISSUANCE OF PRELIMINARY INJUNCTION
     Case 8:20-cv-00368-JLS-JDE Document 1-1 Filed 02/21/20 Page 5 of 5 Page ID #:17



1           17.   Attached as Exhibit 16 is a true and correct copy of a February 21,
2     2020 article posted by The New York Times, entitled “Coronavirus Live Updates:
3     Fears of Global Spread as Cases Accelerate in Iran and South Korea,” downloaded
4     from: https://www.nytimes.com/2020/02/21/world/asia/china-
5     coronavirus.html#link-378d7294.
6           18.   Attached as Exhibit 17 is a true and correct copy of the World Health
7     Organization’s publication of daily “Situation Reports,” downloaded from:
8     https://www.who.int/emergencies/diseases/novel-coronavirus-2019/situation-
9     reports.
10          I declare under penalty of perjury that the foregoing is true and correct to the
11    best of knowledge and recollection.
12          Executed on February 21, 2020.
13
                                             /s/ Nahal Kazemi
14
                                                    Nahal Kazemi
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             4
        DECLARATION OF NAHAL KAZEMI IN SUPPORT OF EX PARTE APPLICATION FOR TEMPORARY
      RESTRAINING ORDER AND ORDER TO SHOW CAUSE RE ISSUANCE OF PRELIMINARY INJUNCTION
